133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John Gregory LAMBROS, all American citizens that were, are,or will be preextradition detainees in Brazil dueto narcotic and similar drug charges,v.Douglas R. PETERSON;  Janet Reno, Appellees.
No. 97-1418.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 22, 1997.Decided Dec. 29, 1997.

PER CURIAM.


1
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.


2
John Gregory Lambros appeals from the district court's1 dismissal of his action brought pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.  Having reviewed the parties' briefs and the record, we conclude that the dismissal was proper and that an extended discussion is not warranted.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.


3
We deny Lambros's motions to supplement the record on appeal.



1
 The Honorable Ann D. Montgomery, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota